DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the protrusions all be on the protrusion, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2002/0043337 to Goodman et al is presented below.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2002/0043337 to Goodman et al.
In regards to Claim 1, Goodman teaches a susceptor 20a Fig. 1, 16 for supporting a disk-shaped 5wafer 16  when performing a surface treatment (CVD [0003]), comprising: a protrusion (annular shelf 202a); and at least three supports 66 [0082], provided on the protrusion, and configured to support the disk-shaped wafer by making contact with a back surface of the 10disk-shaped wafer (as shown in Fig. 16), wherein all of the at least three supports are provided on the protrusion (as shown in Fig 1, with no other supports) and a ratio of a total area of all of the at least three supports with respect to a total area of the protrusion is 10% or less in a plan view of the disk-shaped wafer (as there are about 6 protrusions as shown in Fig. 4, each protrusion having a length between the outer diameter of the ring and the inner diameter of the ring with a width of 0.25-2.5mm [0120] for a 200 mm diameter wafer [0161, 0072-0219].
In regards to Claim 2, Goodman  teaches the at least three supports 66 are equally spaced to support an outer peripheral portion of the disk-shaped wafer at equally spaced positions (as shown in Fig. 6 generically), and 20the protrusion 202a has a ring shape along the outer peripheral portion of the disk-shaped wafer (as 202a is an annular shelf).
In regards to Claims 3 and 4, Goodman teaches 25the protrusion has a height in a range of 1 mm to 3 mm (as the shelf thickness is the same as the base plate thickness as shown in Fig. 16, and as the base plate has a thickness of preferably 0.010-0.040 inches, or 0.25-1.016 mm, or 0.070 inches of 1.778 mm), and the at least three supports have a height in a range of 0.1 mm to 2 mm, (0.005-0.080 inches = 0.127-2.0 mm [0098]).
In regards to Claims 5-7, Goodman teaches the at least three supports have a width in a range of 1 mm to 5 mm (or 5 mm, 0.25-2.5 mm [0120]).  
In regards to Claim 8, Goodman teaches the susceptor has 15an upper surface (top surface formed within inner wall of 54) forming the having a wafer setting region where the disk-shaped wafer is set 16, wherein the protruding region has a ring shape protruding from the upper surface toward the disk-shaped wafer, inside the wafer setting region (as it is formed as a step within the inner wall of 54).  
In regards to Claim 11, 12, and 13, Goodman teaches all of the at least three supports support the disk shaped wafer by making contact with the back surface of the disk-shaped wafer at positions other than a center portion of the disk shaped wafer (as shown through the teachings of Fig. 1-16, and as through the peripheral support preventing scratching or damage [0107-0108]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2002/0043337 to Goodman et al in view of United States Patent Application No. 2015/0034010 to Lee et al.
The teachings of Goodman is relied upon as set forth in the above 102 rejection.
In regards to Claims 9 and 10, Goodman does not expressly teach the support parts have a rectangular parallelepiped shape or a cylindrical shape.
Lee teaches that the support parts for a susceptor can a spherical top shape as shown in 100c Fig. 5a, or a rectangular parallelepiped shape as shown in Fig. 5B-5C [0028-0088].
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the support parts that would tend to point toward the non-obviousness of freely selecting a rectangular parallelepiped shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Thus It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goodman with the spherical top shape, rectangular parallelepiped shape or a cylindrical shape, as per the teachings of Lee.1
The resulting apparatus fulfills the limitations of the claim.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2007/0217114 to Sasaki, which teaches a ring protrusion 33.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716